--------------------------------------------------------------------------------

Lease Agreement of Exhibition Room, WarePremises and Office Room of Yunnan
Lixiang Pharmaceutical Distribution Center

(Contract No. )

The Lessor (Party A): Yunnan Lixiang WarePremises Co., Ltd.
The Lessee (Party B): Kunming Xinyuantang Pharmaceutical Co., Ltd.

Pursuant to the provisions of the Contract Law of People’s Republic of China and
Regulations on Premises Leasing of Kunming City (hereinafter referred to as the
“Regulations”) and based on the equality, voluntary, fairness and good faith,
The Parties hereby conclude this Agreement on Party B leasing the exhibition
room, warePremises and office room owned by Party A upon consensus through
negotiations (this “Agreement”).

Article 1. Lease Purpose


1.1

Party B hereby promises to Party A that the Premises leased by it (the
“Premises”) shall be used as its exhibition room, warehouse and office room and
undertakes that it will comply with the relevant State and Kunming City’s
provisions on Premises using and property management.

    1.2

Party B undertakes that it will not take the liberty of changing the use purpose
agreed aforesaid without obtaining the written consent of Party A and any
approval required by the relevant departments for the lease duration.


Article 2. Delivery Date and Duration


2.1

The Parties agree that Party A shall deliver the Premises, with 6 floors and an
area of 4,391.74 m2 before August 30, 2012. The lease duration shall start from
September 1, 2012 and end at August 30, 2013.

    2.2

Upon the expiry of the lease duration, Party A may be entitled to take back the
Premises and Party B shall return the Premises on time. In the case that Party B
needs to continue to lease the Premises, it shall submit a written request on
extending the lease duration to Party A before 1 month of the expiry of the
lease duration and re-conclude the lease agreement upon the consent of Party A.
The lease conditions such as the rental shall make the corresponding adjustments
as the case may be then.


--------------------------------------------------------------------------------


Article 3. Rental, Payment Pattern and Time Limit


3.1

The Parties agree that the rental for the Premises shall be RMB 74,659.00 (in
words: RMB Seventy Four Thousand, Six Hundred and Fifty Nine) per month and the
annual rental shall be RMB 895,908.00 (in words: RMB Eight Hundred and Ninety
Five Thousand, Nine Hundred and Eight).

   

The rental for the Premises shall keep the same within 1 year and since [ ],
2012, the Parties agree to make adjustments on rental standard. Specific details
shall be settled by the Parties through negotiations as the case may be then and
the Parties agree that the adjustment range shall be within [ ]%. After the
expiry of lease duration, if Party B wants to extend the lease duration and
Party A agrees on that, the Parties may make adjustments on rental through
negotiations. The relevant adjustment matters shall be provided by the Parties
in the supplementary agreement.

    3.2

Party B shall pay the rental to Party A before [ ] annually and if Party B fails
to pay such rental on time, then an overdue fine shall be paid by Party B at an
amount of [ ] in 1000 of the daily rental per day.

    3.3

The payment pattern for Party B paying the rental shall be as follows: Party B
may pay the rental either with check or in cash.


Article 4. Deposit and other Fees


4.1

The Parties agree that upon the delivery of the Premises by Party A, Party B
shall pay a deposit on Premises leasing to it and the amount of such deposit
shall be one month rental, i.e. RMB 100,000. Party A shall issue a certificate
of receipts to Party B after it receives such deposit.

    4.2

Upon the termination of the lease, the remainder of the deposit on Premises
leasing shall be returned to Party B interest-freely after deducting the fees
borne by Party B according to the provisions of this Agreement

    4.3

For the lease duration, Party B shall bear the fees of water, electricity and
telecommunication occurred during the use of the Premises as well as the daily
maintenance fees of the Premises and the equipments. Party A shall bear the
maintenance fees of the Premises and the equipments, the property management
fees and the other relevant fees. (Daily maintenance fees of the Premises herein
refers to the maintenance fees arising from the daily small damage, including
the lamps, doors, water and electrical system as well as other facilities owned
by Party A. Maintenance fees for repairing the serious damage which is not
caused by Party B’s use, including wall crack, land foundation subsidence or
leakage of rain and etc. shall be borne by Party A.)


--------------------------------------------------------------------------------


4.4

The Parties agree that Party B shall be responsible for conducting accident
insurance of the Premises and bear the fees occurred therefrom. The insurance
beneficiary shall be both Party A and Party B. The insurance coverage shall
include: the Premises, facilities, furniture, and electrical equipments of which
Party A owns the property right and furniture and electrical equipments owned by
Party B. In case that the Parties suffered a loss from a fortuitous event such
as fire, both Parties shall claim for compensation jointly. The compensation
acquired shall be shared by the Parties according to the insured properties
provided in the insurance contract.


Article 5. Requirements on Using the Premises and Maintenance Responsibility


5.1

For the lease duration, where Party B finds out any damage or breakdown of the
Premises and its affiliated facilities, it shall notify Party A to repair the
Premises or the facilities in a timely manner and Party A shall conduct the
repair within 15 days upon it receives Party B’s notification. Party B may
repair the Premises or the facilities on Party A’s behalf if Party A fails to do
so in time and the fees occurred therefrom shall be borne by Party A. Moreover,
if the operation of Party B is greatly influenced in a long time or even stopped
completely by the maintenance activities conducted by Party A which fall into
its maintenance coverage, Party A agrees to decrease or exempt Party B’s rental
accordingly during the term in which Party B is influenced by such maintenance
activities. The specific proportion of decrease and exemption shall be settled
by the Parties through negotiations based on the existing time and extent of
such influence. Influences caused by maintenance of public works, roads and
facilities or the public area shall not belong to the aforesaid circumstance but
the Parties agree to deal with it properly through negotiations as the case may
be.

    5.2

For the lease duration, Party B shall use the Premises and its affiliated
facilities in a proper way and take care of them. Any damage or breakdown of the
Premises and its affiliated facilities due to inappropriate or unreasonable use
of Party B, it shall be liable for the maintenance. If Party B refuses to
conduct such maintenance, Party A may do so on Party B’s behalf and the fees
occurred therefrom shall be borne by Party B.

    5.3

For the lease duration, Party A undertakes that the Premises and its affiliated
facilities stay in workable normality and safety. Party A shall notify Party B
15 days in advance where it conducts inspection and maintenance of the Premises
and Party B shall cooperate when such inspection and maintenance is carried out.
Party A shall reduce the influence on Party B’s use of the Premises.


--------------------------------------------------------------------------------


5.4

Otherwise provided in Annex 3 of this Agreement, Party B shall acquire Party A’s
written consent in advance where Party B wants to conduct additional decoration
or furnish the Premises with more affiliated facilities and equipments. In case
any approval is required by the relevant departments pursuant to the relevant
provisions, such decoration or furnishing may be carried out only after Party B,
authorized by Party A, submitting application for approval and approved by the
relevant departments. Party B shall be liable for the affiliated facilities and
equipments and the maintenance responsibility thereof it furnishes.

    5.5

Party B undertakes to use the Premises in accordance with this Agreement and not
take the liberty of changing the use nature of the Premises.

    5.6

Party B undertakes that it will not store any dangerous substance in the
Premises, otherwise Party B shall take all the liability for the damage of the
Premises and its affiliated facilities caused by such dangerous substance.


Article 6. Conditions of the Premises upon Return


6.1

Unless Party A agrees that Party B may extend the lease duration, Party B shall
return the Premises upon the date of the of the lease duration provided in this
Agreement. Without Party A’s consent, if Party B returns the Premises exceeding
the due time, then it shall pay an occupation royalties to Party A at an amount
of 1.5 times of the rental standard provided in this Agreement per day.

    6.2

The Premises shall stay in the conditions after normal use when Party B returns
it. Party A may inspect and then accept the Premises upon the return and settle
up with each other on the fees borne by the Parties respectively.

    6.3

Party B shall be responsible for moving out the furniture, electrical equipments
and etc. which belong to it. Party B shall not remove its furnished decoration
(including new fixed partition walls, windows, lamps, doors and any other
substance that will cause damage to the indoors conditions if it is removed) in
avoidance of causing damage to the indoors decoration conditions. (Or the
Parties may settle it down through negotiations as the case may be.)


--------------------------------------------------------------------------------



Article 7. Sublease, Assignment and Exchange


7.1

For the lease duration, Party B may sublease part or all of the Premises to
another party only after it obtains the written consent of Party A in advance.

    7.2

Where Party B subleases the Premises, a written contract between the sub-lessee
and it according to the provisions is needed.

    7.3

For the lease duration, Party B may assign the Premises to another party or
exchange the Premises leased by any other party only after it obtains the
written consent of Party A in advance. After such assignment or exchange, the
assignee of right to lease this Premises or the exchanging party shall conclude
a contract of modification of the contractual party with Party A and continue to
carry out this Agreement.

    7.4

For the lease duration, where Party A wants to sell the Premises, it shall
notify Party B 2 months in advance and Party A may be entitled to enjoy a right
of preemption under the same conditions. In accordance with the State laws, this
Agreement shall be still in effectiveness after Party A sells this Premises to a
third party.


Article 8. Events to Triggering Dissolution of this Agreement


8.1

The Parties agrees that, for the lease duration, this Agreement shall be
terminated and no Party shall undertake any responsibility to the other Party in
case any of the following event occurs:

      (1)

the land use right within the scope of this Premises is withdrew ahead of the
due time in accordance with the laws;

      (2)

the Premises is requisitioned for the sake of public interest in accordance with
the laws;

      (3)

the Premises is listed on the demolition permit for the purpose of city
contribution in accordance with the laws;

      (4)

In case that Party B is a natural person, Party B dies in an accident for the
lease duration. According to the State laws, considering the humanitarianism,
Party B’s family or legal successor may either request to continue to fulfill
this Agreement or terminate this Agreement without bearing any liability for
breach of this Agreement.

      (5)

this Premises is destroyed, destruction or appraised as “dangerous Premises”.

      8.2

The Parties agree that one Party may send a written notification to the other
Party to terminate this Agreement in case any of the following event occurs. The
breaching Party shall pay the liquidated damages to the other Party at an amount
of 2 times of the monthly rental; where such liquidated damages fails to cover
the loss suffered by the non-breaching Party, the balance between the loss and
the liquidated damages shall be made up by the breaching Party.


--------------------------------------------------------------------------------


  (1)

Party A fails to deliver the Premises on time and still fails to do so within 30
days after Party B demands Party A to deliver the Premises.

        (2)

the Premises delivered by Party A is not in accordance with the provisions of
this Agreement, thus making it impossible to realize the lease purpose; or there
are defects in the Premises delivered by Party A, endangering Party B’s safety.

        (3)

title disputes of the Premises occur for the lease duration, resulting in
failure to continue to fulfill this Agreement. In this case, Party A shall
undertake the responsibility of breaching the contract and making compensation;

        (4)

Party B change the use purpose of the Premises without Party A’s consent,
resulting in damage to the Premises;

        (5)

damage to main structure of the Premises caused by Party B;

        (6)

Party B take the liberty of subleasing the Premises, assigning the leasing right
or exchanging the Premises to another party;

        (7)

Party B fails to pay the rental on time for over 30 days.


Article 9. Liability for Breach of Contracts


9.1

Where there is defect in the Premises upon its delivery, Party A shall conduct
maintenance within 15 days from the delivery date. If Party A fails to conduct
such maintenance in a timely manner, it agrees to reduce the rental and modify
the relevant provisions on rental.

    9.2

Party A shall be liable to compensate for the loss suffered by Party B for not
being notified by Party A in this Agreement that the Premises has been mortgaged
or the transfer of property rights has been restrained before the Premises
leases to Party B.

    9.3

For the lease duration, in case that Party A fails to fulfill its obligation of
maintenance and conservation under this Agreement in a timely manner, resulting
in damage of property or personal injury of Party B, Party A shall bear the
liability to compensate.

    9.4

For the lease duration, in case that Party A takes the liberty of terminating
this Agreement not in accordance with the provisions of this Agreement and take
backs the Premises ahead of the expiry of this Agreement, it shall pay a
compensation to Party B at an amount of one month rental.

    9.5

In case that Party B decorates the Premises or furnishes the Premises with more
affiliated facilities without obtaining a written consent of Party A or
exceeding the scope and requirements agreed in the written consent of Party A,
Party A may be entitled to request Party B to restore the Premises to original
status.


--------------------------------------------------------------------------------


9.6

For the lease duration, in case that Party B takes the liberty of withdrawing
the lease, not in accordance with the provisions of this Agreement, it shall pay
a compensation to Party B at an amount of one month rental. Party A may deduct
such compensation from the deposit on Premises leasing and if the amount of the
deposit fails to cover the compensation, Party B shall pay the balance
separately.


Article 10. Miscellaneous


10.1

For the lease duration, if Party A wants to mortgage the Premises, it shall send
a written notification to Party B and promise to Party B that it will ask for
Party B’s opinion on purchasing the Premises in a written form 30 days in
advance before disposal of the Premises in the way of converting into money or
being sold off through negotiations after the Premises is mortgaged. Party A
also promises that disposal of the Premises will keep in accordance with the
relevant State’s regulations.

    10.2

If the Premises is demolished because of the adjustment of governmental plan,
the Parties agree to negotiate to deal with the aftermath in accordance with the
relevant governmental provisions on demolition.

    10.3

Party A shall be responsible to conclude a Guarantee Letter of Security
Responsibility with the local police substation within [ ] working days after
filing this Agreement in accordance with the relevant provisions of the State
and Kunming City. Party B shall make its best endeavor to cooperate to deal with
the relevant matters. Party A may also issue a power of attorney to authorize
Party B to carry out the relevant procedures.

    10.4

Party B undertakes that it will operate lawfully in accordance with the relevant
provisions of the State and Kunming City and not conduct any activity which
violates the State’s laws and regulations within the Premises; Party B’s
Premises will keep in accordance with the Regulations on Fire Protection Safety;
if Party B is punished by the governmental department for its violation of the
State’s laws and regulations, it will undertake all the liability and loss
therefrom.

    10.5

Party A may be entitled to terminate this Agreement early if Party B is punished
by the governmental department for its illegal activity conducted in the
Premises.


--------------------------------------------------------------------------------


10.6

Any matters not provided in this Agreement may be entered into supplementary
provisions upon consensus through negotiations by the Parties. The supplementary
provisions as well as the annex of this Agreement shall be as an inseparable
part hereof. This Agreement and its supplementary provisions as well as the
words and print words filled in the blank of the its annex shall be all equally
authentic.

    10.7

Upon the conclusion of this Agreement, the Parties acknowledge their respective
the rights, obligations and liabilities and are willing to carry out this
Agreement strictly in accordance with its provisions. If any Party violates this
Agreement, the other Party may be entitled to claim for the compensation in
accordance with this Agreement.

    10.8

If there is dispute arising from the fulfillment of this Agreement, the Parties
shall settle such dispute through negotiations and conclude supplementary
agreement, which shall be equally authentic with this Agreement. In case such
dispute fails to be settled through negotiations, the Parties agree to submit a
suit to the people’s court in accordance with the laws to settle down such
dispute.

    10.9

This Agreement is made into 2 originals. Each Party will hold 1 original and
each of them shall be equally authentic.


The Lessor (Party A): Yunnan Lixiang WarePremises Co., Ltd. Nationality: Legal
Representative: Registration Certificate/ID No.: 43252213641001489X   The Lessee
(Party B): Kunming Xinyuantang Pharmaceutical Co., Ltd. Nationality: Legal
Representative: Registration Certificate/ID No.: 13290219570620459/13888111167


--------------------------------------------------------------------------------